Exhibit 10.3

 

Cigna Corporation

Cigna Long-Term Incentive Plan:  Restricted Stock Grant Agreement

 

Cigna Corporation (“Cigna”) has granted you the number of shares of restricted
stock of Cigna set forth below in this Restricted Stock Grant Agreement
(“Restricted Stock Grant” or “Grant”) under the Cigna Long-Term Incentive Plan
(“Plan”).  The date of your Restricted Stock Grant (“Grant Date”) and the dates
on which your Grant is scheduled to vest (“Vesting Dates”) are also indicated
below. The award is subject to the provisions of the Plan and the Terms and
Conditions below.

 

You should carefully read all the terms and conditions of this Restricted Stock
Grant and be sure you understand what they say and what your responsibilities
and obligations are before you click on the ACCEPT button to acknowledge and
agree to this Grant.

 

If you are not willing to agree to all of the Grant terms and conditions, do not
accept the Grant and do not click the ACCEPT button for the Restricted Stock
Grant Acknowledgment and Agreement.  If you do not accept the Grant, you will
not receive the benefits of the Grant.

 

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Restricted Stock Grant, which include, among
other things, restrictive covenants such as non-competition, customer and
employee non-solicitation and non-disclosure provisions and  litigation
cooperation and intellectual property assignment and assistance provisions.

 

Participant:

Grant Type:

Plan Name:  Cigna Long-Term Incentive Plan

 

Grant Date:

Total Granted:

Grant Price:  (USD)

 

Vesting Schedule

Shares Granted

Vesting Date

 

 

 

You should also read the Plan Document and Key Contacts and Reference Materials
document (attached to the Plan) and indicate that you have done so and agree to
the terms by checking the appropriate box in the online grant acceptance
process.  The Key Contacts and Reference Materials document contains information
on how to get important stock award information (such as the Plan Prospectus,
Tax Considerations and Cigna’s Securities Transactions and Insider Trading
Policy) and whom to contact if you have questions.

 

Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.

 

If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at 215.761.3516.

 

1

--------------------------------------------------------------------------------



 

Important Notice:  Restricted Stock Grant Acknowledgment and Agreement

 

By clicking on the ACCEPT button, I:

1.              Acknowledge and represent to Cigna that I have:

a.     received the Restricted Stock Grant;

b.              read and understand its terms and conditions, which include,
among other things, restrictive covenants such as non-competition, customer and
employee non-solicitation and non-disclosure provisions and  litigation
cooperation and intellectual property assignment and assistance provisions; and

c.               received answers to any questions I had about the Grant and its
terms and conditions, including the restrictive covenants.

 

2.              Understand and agree that:

a.              Delaware law governs the interpretation and construction of the
Grant; and

b.              any controversy or proceeding arising out of or relating to the
restrictive covenants in the Grant will be brought exclusively before a federal
or state court in the State of Delaware where venue is appropriate and that has
subject matter jurisdiction (collectively, “Delaware Courts”).

 

3.              Consent to Delaware Courts exercising personal jurisdiction over
me in any dispute about the restrictive covenants.

 

Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Grant.

 

2

--------------------------------------------------------------------------------



 

TERMS AND CONDITIONS OF YOUR [Year]

RESTRICTED STOCK GRANT

 

These Terms and Conditions are an important part of your grant of Restricted
Stock from Cigna Corporation (Cigna).  The terms of your Restricted Stock grant
are in: (a) the electronic Restricted Stock Grant Agreement above, (b) these
Terms and Conditions, and (c) the applicable Plan provisions.

 

Certain words in this document with first letters capitalized are defined in the
Restricted Stock Grant Agreement above, these Terms and Conditions or Article 2
of the Plan.  This grant is void if you are not an employee of Cigna or a
Subsidiary (a Cigna company) on the Grant Date.

 

1.                                      Restricted Stock; Restrictions

 

Shares of Restricted Stock (Shares) are regular shares of Cigna Common Stock,
but they are subject to certain Restrictions.  The Restrictions are:

 

(a)                                 You cannot sell or transfer the Shares to
anyone during the Restricted Period; and

(b)                                 Unless an exception applies, you will
forfeit (lose your right to) the Shares if you have a Termination of Employment
during the Restricted Period.

 

Article 7 of the Plan describes these Restrictions in more detail.  In addition,
you must also comply with all the other terms and conditions of this grant,
including those contained in this document.

 

2.             Restricted Period; Vesting

 

The Restricted Period starts on the Grant Date and ends on [   ].  The
Restrictions on the Shares will end (your Shares will vest) on [   ] only if you
remain continuously employed by a Cigna company from the Grant Date to [   ] and
comply with all the terms and conditions of this grant, including those
contained in this document.

 

You have [   ] separate Vesting Dates under this grant because the Shares will
vest in [   ] stages: [   ] on the [   ] anniversary of the Grant Date; [   ] on
the [   ] anniversary of the Grant Date; and [   ] on the [   ] anniversary of
the Grant Date.  Your Vesting Date may be earlier (see paragraph 3).

 

3.             Early Vesting

 

In certain situations your vesting date may be earlier than the Vesting Dates
described in paragraph 2:

 

(a)                                 The Shares will vest upon your Termination
of Employment if it is Upon a Change of Control or due to your death or
Disability.  Whether there is a Termination Upon a Change of Control for
purposes of this Restricted Stock grant is determined by reference to a Change
of Control (as defined in the Plan) of the entity issuing this grant (Cigna
Corporation) and not by reference to a Change of Control of any predecessor
entity of Cigna Corporation.

 

(b)                                 The Shares may vest upon your Termination of
Employment if:

 

(1)                                 It is due to your Early Retirement or
Retirement; and

 

(2)                                 The People Resources Committee or its
designee (including Cigna’s senior human resources officer) approves the early
vesting before your Termination of Employment.

 

3

--------------------------------------------------------------------------------



 

If you want to be considered for early vesting when you retire, you must ask
your manager or human resources representative far enough in advance of your
retirement so there is time to process your request.

 

4.                                      Voting Rights; Dividends

 

(a)                                 You have the right to vote the Shares.  If
you forfeit a Share, you will also forfeit the right to vote the Share.

 

(b)                                 You have the right to receive dividends on
the Shares.  Dividends paid on the Shares during the Restricted Period will be
held by Cigna.  Subject to the forfeiture provisions of paragraph 4(c), your
right to receive accumulated dividends on a Share will vest on the scheduled
Vesting Date for the Share described in paragraph 2 (Scheduled Vesting Date). 
Once a Share vests, your right to future dividends on the Share, and the method
of payment, will be the same as for any other Cigna shareholder.

 

(c)                                  If you forfeit a Share, you will also
forfeit the right to any accumulated and future dividends related to the Share. 
Even if you do not forfeit a Share, you will forfeit the right to any
accumulated dividends on the Share if:

 

(1)                                 You have a Termination of Employment before
the Scheduled Vesting Date for a Share (even if the Share vests under paragraph
3);

 

(2)                                 The Scheduled Vesting Date for a Share
occurs before the Share vests (because vesting is delayed); or

 

(3)                                 You are on a leave of absence when the Share
vests.

 

(d)                                 Vested accumulated dividends, less
applicable taxes withheld, will be paid to you in a lump sum within 70 days
after the Scheduled Vesting Date.  Cigna will not pay any interest on the
accumulated dividends.

 

5.                                      Taxes at Vesting

 

When the Shares vest, you must satisfy any required tax withholding obligation. 
Cigna reserves the right to withhold enough newly-vested Shares to cover all or
part of any applicable tax withholding.  However, if section 83(b) of the U.S.
Internal Revenue Code of 1986, as amended, applies to you and you make a timely
election under that provision, you must make an immediate cash payment to
satisfy any required tax withholding obligation.

 

6.                                      Book-Entry Shares; Sale of Shares

 

(a)                                 Cigna (or a custodian appointed by Cigna)
will hold your Shares before and after vesting in book-entry form in a Stock
Account.  That is, a record of your Share ownership will be kept electronically,
and you will not risk losing any Share certificates.  A certificate for vested
Shares will be issued to you only if you ask for one, but not if you have
engaged in a Violation (described in paragraph 7(c)).

 

(b)                                 You may generally sell or transfer vested
Shares at any time, but your right to sell the Shares after they vest may be
limited by Cigna.  This right is subject to the terms of Cigna’s Securities
Transactions and Insider Trading Policy, and Cigna reserves the right, for any
reason at any time, to suspend or delay action on any request you make to sell
the Shares.

 

7.                                      Conditions of Grant

 

(a)                                 By accepting the grant, you are agreeing:

 

(1)                                 to the Inventions provision in paragraph
7(b);

 

4

--------------------------------------------------------------------------------



 

(2)                                 to notify Cigna if you accept an offer to
perform services for any individual or entity while you are subject to the
non-competition restriction in paragraph 7(c)(2) below.  Such notice shall be
provided by email to Cigna Shareholder Services (shareholderservices@Cigna.com)
within 10 days of your acceptance of the offer and shall identify the individual
or entity and your anticipated start date;

 

(3)                                 to disclose the terms of the Promises
(including, without limitation, your obligations related to non-solicitation and
non-competition below) and the consequences of a Violation to any individual or
entity for whom you perform services during the 12 month period immediately
following your Termination of Employment; and

 

(4)                                 not to engage in any Violation described in
paragraph 7(c)

 

You understand and agree that the conditions of grant set forth in this
paragraph 7(a) are a material part of the inducement for Cigna’s granting you
the Shares and essential pre-conditions to your eligibility to exercise any
rights associated with the Shares and retain any benefit from the vesting of the
Shares.

 

(b)                                 Inventions

 

(1)           You hereby assign and promise to assign to Cigna companies or
their designee, all your right, title, and interest in and to any and all
current and future Inventions.  You acknowledge that all original works of
authorship which you make (whether alone or jointly with others) within the
scope of your Cigna company employment and which are protectable by copyright
are “works made for hire,” as defined in the United States Copyright Act.

 

(2)           You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.

 

(3)           If in the course of your Cigna company employment, you incorporate
a Prior Invention into any Cigna company work product, you grant Cigna companies
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use
the Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).

 

(4)           “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.

 

(5)           “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Violation

 

You will engage in a “Violation” if, directly or indirectly, you engage in any
willful misconduct as described in paragraph 7(c)(1) below or you break any of
the “Promises”.

 

“Promises” means the promises contained in paragraphs 7(c)(2) through (7) below
(the “Grant Agreement Promises”); provided, however, if you entered into any
currently effective agreement with a Cigna company prior to the Grant Date (not
including any previous equity grants made to you under the Plan) that addresses
the same topic covered by any of the Grant Agreement Promises (including, but
not limited to those relating to non-competition, non-solicitation of employees,
non-solicitation of customers, confidential information, cooperation, and
assistance with patent and copyright registrations) (a “Prior Agreement”),  then
“Promises” shall mean the relevant terms of the Prior Agreement with respect to
such topic (the “Prior Agreement Promises”) and a “Violation” will be determined
by reference to the Prior Agreement Promises by Cigna in is sole discretion. 
Notwithstanding the foregoing, if the Prior Agreement Promises  are limited to a
specific Cigna company, business line, function or role, and you perform
services for a different Cigna company or business line or are in a different 
function or role, or if you have broader enterprise wide responsibilities from
the time you entered into the Prior Agreement, then the Grant Agreement Promises
shall apply with respect to such topic and a “Violation” will be determined by
reference to the Grant Agreement Promises by Cigna in is sole discretion.

 

(1)                                 Willful Misconduct:

 

(A)                               You have a Termination of Employment initiated
by a Cigna company because you engaged in conduct that constitutes a gross
violation of Cigna’s Code of Ethics and Principles of Conduct or other
employment policies.

 

(B)                               You do anything else while an employee of any
Cigna company that is not discovered by the company until after your Termination
of Employment and that would, if you had still been employed at the time of the
discovery, be reason for your Termination of Employment for willful misconduct,
as described above.

 

6

--------------------------------------------------------------------------------



 

(2)                                 Promise Not To Compete against Cigna
Companies:

 

(A)                               If you are in an executive employee role (as
classified and determined by Cigna) on your Termination of Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the Grant Date and ends 12 months after your Termination of
Employment.

 

You acknowledge and agree that:

 

(i)                                     Cigna’s business competes on a global
basis;

 

(ii)                                  Cigna’s sales and marketing plans are for
continued expansion throughout the United States of America and globally;

 

(iii)                               You have had access to and received
Confidential Information (described in paragraph 7(c)(5)(B) below); and

 

(iv)                              The time restrictions and global nature of
this non-competition restriction are reasonable and necessary to protect Cigna’s
business and Confidential Information.

 

(B)                               If you are not in an executive employee role
(as classified and determined by Cigna) on your Termination of Employment date:

 

You Promise not to become employed by, work as a consultant or independent
contractor for, or in any way render services or assistance to any Cigna
Competitor (defined in paragraph 7(c)(2)(C) below) at any time during the period
that starts on the Grant Date and ends 12 months after your Termination of
Employment, if that work is similar to, and within the same geographic area as,
the work you performed, or for which you had responsibility, at any Cigna
company at any time during the six-month period that ends on your Termination of
Employment date.

 

For example:

 

(i)                                     If you are a sales employee and your
sales territory at any time during your last six months of Cigna company
employment is Pennsylvania, New Jersey, and New York, this paragraph
7(c)(2)(B) would apply to you only if you work in a sales position for a Cigna
Competitor and only to the extent your new sales territory is Pennsylvania, New
Jersey, and/or New York;

 

(ii)                                  If you are an underwriter with nationwide
responsibilities at any time during your last six months of Cigna company
employment, and you seek a job with a Cigna Competitor as an underwriter, the
restrictions in paragraph 7(c)(2)(B) would be nationwide in scope; or

 

(iii)                               If you work in a particular division or
segment of Cigna, you would not be permitted to work in a similar division or
segment for a Cigna Competitor where the work you are expected to perform for
the competitor is similar to the work you performed for any Cigna company.

 

7

--------------------------------------------------------------------------------



 

You acknowledge and agree that you have had access to and received Confidential
Information (described in paragraph 7(c)(5)(B) below) and the above time and
geographic restrictions are reasonable and necessary to protect Cigna’s business
and Confidential Information.

 

(C)                               “Cigna Competitor” means any business that
competes directly or indirectly with any Cigna company’s product or service.

 

(D)                               The Promise in paragraph 7(c)(2) not to
compete against Cigna companies after  Termination of Employment will not apply
and Cigna will not enforce it with respect to Cigna company employment (i) in
California or (ii) in the case of a Termination of Employment initiated by the
Company or a successor other than a Termination for Cause, in Massachusetts.

 

(3)                                 Promise Not To Solicit or Hire Cigna Company
Employees:

 

(A)                               You Promise that, at any time during your
Cigna company employment and the period that ends 12 months after your
Termination of Employment, you will not:

 

(i)                                     Solicit any employee of any Cigna
company to terminate his/her employment with, or otherwise cease his/her
relationship, contractual or otherwise, with that Cigna company; or

 

(ii)                                  Hire any Cigna company employee.

 

(B)                               This paragraph 7(c)(3) will not apply to
applications for employment submitted voluntarily by any Cigna employee, in
response to a general advertisement or otherwise, so long as neither you, nor
anyone acting on your behalf or in response to information provided by you,
otherwise Solicits the employees to leave Cigna.

 

(C)                               To “Solicit” means to entice, encourage,
persuade, or solicit, or to attempt to entice, encourage, persuade or solicit.

 

(D)          The Promise in paragraph 7(c)(3) not to solicit Cigna company
employees after Termination of Employment will not apply and Cigna will not
enforce it with respect to Cigna company employment in California unless the
activity involves the use of Confidential Information.

 

(4)                                 Promise Not To Solicit Cigna Company
Customers:

 

(A)                               You Promise that, at any time during your
Cigna company employment and the period that ends 12 months after your
Termination of Employment, you will not:

 

(i)                                     Solicit any Cigna company customer to
end an existing relationship, contractual or otherwise, with that Cigna company;

 

(ii)                                  Solicit any Cigna company customer to
reduce the volume of their business dealings with Cigna; or

 

(iii)                               Solicit any potential Cigna company customer
to enter into any business arrangements with you or any business which you may
become employed by, or affiliated in any way with, after leaving any Cigna
company, if such business arrangements would compete in any way with any
business that Cigna company has

 

8

--------------------------------------------------------------------------------



 

conducted, or has been planning to conduct, during the 12-month period ending on
the date of the Violation.

 

(B)                               The Promise in paragraph 7(c)(4)(A) above
applies only to a customer or potential customer with whom you had any Material
Contact while employed by any Cigna company.  “Material Contact” means you:

 

(i)                                     Had business dealings with the customer
on behalf of any Cigna company within the three-year period ending on the date
of the Solicitation;

 

(ii)                                  Were responsible for supervising or
coordinating the dealings between any Cigna company and the customer or
potential customer anytime during the three-year period ending on the date of
the Solicitation; or

 

(iii)                               Obtained, at any time, trade secrets or
confidential information about a customer or potential customer with whom you
had contact as a result of your employment by any Cigna company.

 

(C)                               “Solicit” is defined in paragraph 7(c)(3)(C).

 

(D)          The Promise in paragraph 7(c)(4) not to solicit Cigna company
customers after Termination of Employment will not apply and Cigna will not
enforce it with respect to Cigna company employment in California unless the
activity involves the use of Confidential Information.

 

(5)                                 Promise Not To Disclose Cigna Companies’
Confidential Information:

 

(A)                               You Promise not to disclose any Confidential
Information to any third-party at any time, whether during or after your
employment, without the prior written consent of Cigna (except to the extent
required by an order of a court having competent jurisdiction or a properly
issued subpoena) unless that Confidential Information was previously disclosed
publicly by Cigna or has become public knowledge (other than by your
disclosure). Nothing in this Confidentiality provision prohibits you or your
counsel from initiating communications directly with, or responding to any
inquiry from, or providing testimony before any self-regulatory organization or
any state or federal regulatory authority. In the event that you are required to
disclose Confidential Information pursuant to a subpoena or other law or
regulation, you shall notify Cigna promptly upon learning that you have been
subpoenaed or are otherwise required or compelled to divulge Confidential
Information.

 

(B)                               The foregoing notwithstanding and in
accordance with 18 USC Section 1833(b), you shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
any Confidential Information that is a trade secret that is made:
(i) confidentially to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  If you file a lawsuit for retaliation by Cigna for reporting a
suspected violation of law, you may disclose such trade secret to your attorney
and use the trade secret information in related court proceedings, provided that
you file any

 

9

--------------------------------------------------------------------------------



 

document containing the trade secret information under seal and do not disclose
the trade secret, except pursuant to court order.

 

(C)                               “Confidential Information” means any Cigna
company trade secrets, confidential information, or proprietary materials,
including but not limited to customer lists, financial records, marketing plans
and sales plans.

 

(6)                                 Promise to Cooperate With Cigna in
Investigations or Litigation:

 

(A)                               You Promise that, at any time after your
Termination of Employment, you will cooperate with Cigna in (i) all
investigations of any kind, (ii) helping to prepare and review documents and
meeting with Cigna attorneys, and (iii) providing truthful testimony as a
witness or a declarant during discovery and/or trial in connection with any
present or future court, administrative, agency, or arbitration proceeding
involving any Cigna company and with respect to which you have relevant
information.

 

(B)                               Cigna agrees that it will reimburse you, upon
production of appropriate receipts and in accordance with Cigna’s then existing
Business Travel Reimbursement Policy, the reasonable business expenses
(including air transportation, hotel, and similar expenses) incurred by you in
connection with such assistance.  You must present to Cigna for reimbursement
all receipts for those expenses within 45 days after you incur the expenses.

 

(7)                                 Promise to Assist with Patent and Copyright
Registrations:

 

(A)                               You Promise that, during your Cigna company
employment and after your Termination of Employment, you will assist Cigna
companies, should they request and at Cigna’s expense, to secure their rights
(including any copyrights, patents, trademarks or other intellectual property
rights) in or relating to the Inventions in any and all countries, including by:

 

(i)                                     disclosing to Cigna Companies all
pertinent information and data; and

 

(ii)                                  executing all applications, assignments or
other instruments necessary to apply for and obtain these rights and assign them
to Cigna companies.

 

(d)                                 (1)                                 If you
were an Executive Officer (subject to the requirements of Section 16(a) of the
Exchange Act) at any time during the 24-month period before the date of the
Violation, the People Resources Committee will determine whether you engaged in
a Violation and will have the sole discretion to waive your obligation to make
all or any part of the Payment (described in paragraph 8) and to impose
conditions on any waiver.

 

(2)                                 Otherwise, Cigna’s Senior Human Resources
Officer, or his or her designee, will determine whether you engaged in a
Violation and will have the sole discretion to waive your obligation to make all
or any part of the Payment and to impose conditions on any waiver.

 

(3)           Determinations of the People Resources Committee, Cigna’s Senior
Human Resources Officer, or his or her designee, will be final and binding on
all parties.

 

10

--------------------------------------------------------------------------------



 

8.             Consequences of a Violation: Payment to Cigna

 

Important: This paragraph 8 is not Cigna’s only remedy for a Violation.  Cigna
may seek any additional legal or equitable remedy, including an injunction
described in paragraph 9, for a Violation.

 

(a)                                 You will immediately forfeit all unvested
Shares if you engage in any Violation at any time.

 

(b)                                 You must immediately make the Payment
described in paragraph 8(c) to Cigna in the manner described in paragraph
8(d) if:

 

(1)                                 You engage in a Violation described in
paragraph 7(c)(2) (compete against Cigna), 7(c)(3) (Solicit or hire Cigna
employees) or 7(c)(4) (Solicit Cigna customers), either while you are a Cigna
company employee or within 12 months after your Termination of Employment; or

 

(2)                                 You engage in a Violation described in
paragraph 7(c)(1) (willful misconduct), 7(c)(5) (disclose Confidential
Information) 7(c)(6) (fail to cooperate) or 7(c)(7) (fail to assist) at any
time.

 

(c)                                  “Payment” is the value you realize from any
Shares that vest during the 12-month period ending on the date of the
Violation.  The Payment will equal:

 

(1)                                 The number of Shares that vest during that
12-month period;

 

multiplied by

 

(2)                                 The Fair Market Value of those Shares on
their Vesting Date;

 

plus

 

(3)                                 The total amount of all dividends, if any,
paid to you on those Shares through the date of the Payment.

 

(d)                                 Cigna will recover the Payment from you by
any means permitted by applicable law, at the sole discretion of Cigna
management, including but not limited to any or all of the following methods:

 

(1)                                 If you have any Shares in a Stock Account or
in any other account in book-entry form when a Violation occurs, Cigna will take
back from you the whole number of Shares that has a total Fair Market Value as
of the date of the Violation up to, but not more than, the Payment amount.

 

(2)                                 Cigna will, to the extent permitted by
applicable law, reduce:

 

(A)                               The amount of any payments that any Cigna
company owes you for any reason (including without limit any payments owed to
you under any nonqualified retirement, deferred compensation or other plan or
arrangement) by

 

(B)                               The Payment amount.

 

This reduction will not occur until the date a future payment to you is due.

 

(3)                                 Cigna will send you a written notice and
demand for all or part of any Payment amount.  Within 30 days after you receive
that notice and demand, you must make the Payment to Cigna.

 

11

--------------------------------------------------------------------------------



 

9.             Consequences of a Violation: Injunction

 

You agree that:

 

(a)                                 Cigna will be entitled to ask a court of
competent jurisdiction to issue an order (an injunction) that requires you to
take action and/or that prohibits you from taking action, as needed to ensure
that you keep all of the Promises described in paragraph 7(c)(2) through (7),
and Cigna will not be required to post a bond in order to seek or obtain the
injunction;

 

(b)                                 Any breach or threatened breach of any of
the Promises would cause irreparable injury to Cigna, and monetary damages alone
would not provide an adequate remedy; and

 

(c)                                  The remedies described in paragraph
9(a) are in addition to any other rights and remedies Cigna may have at law or
in equity.

 

10.                               Consequences of a Violation: Designation of
Cigna as Agent and Attorney-in-Fact for Inventions

 

You agree that:

 

(a)                                 If Cigna Companies are unable to obtain your
signature on any instruments needed to secure their rights in or relating to the
Inventions pursuant to paragraph 7(c)(7)(A); then

 

(b)                                 You hereby appoint Cigna companies and their
duly authorized officers as your agents and attorneys in fact to act for and on
your behalf to execute and file any documents and take other actions as may be
necessary for Cigna companies to secure those rights.

 

11.          Agreeing to Assume Risks

 

Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares or deliver stock
certificates.  By accepting this Restricted Stock grant:

 

(a)                                 You acknowledge that the action you request
may not be completed until several days (or in the case of delivery of stock
certificates, several weeks) after you submit it.

 

(b)                                 You agree to assume the risks, including the
risk that the market price of the Shares may change, related to delays described
in paragraph 11(a):

 

(1)                                 Between the time you ask for any Shares to
be sold and the time your Shares are actually sold; and

 

(2)                                 Between the time you ask for stock
certificates to be delivered to you or your broker and the time the certificates
are delivered.

 

12.          Applicable Law

 

You understand and agree that:

 

(a)                                 The terms and conditions of this Restricted
Stock grant (including any Violation and the consequences of any Violation) and
all determinations made under the Restricted Stock Grant Agreement, the Plan,
and these Terms and Conditions will be interpreted under the laws of the State
of Delaware, without regard to its conflict of laws rule;

 

(b)                                 Any action by you or Cigna seeking
emergency, temporary or permanent injunctive relief will be resolved exclusively
in a federal or state court in the State of Delaware where venue is appropriate
and that has subject matter jurisdiction over the dispute (collectively,
“Delaware Courts”);

 

12

--------------------------------------------------------------------------------



 

(c)                                  Delaware is a convenient forum for
resolving any action by you or Cigna seeking emergency, temporary or permanent
injunctive relief; and

 

(d)                                 You and Cigna consent to the exercise of
personal jurisdiction over the parties by a Delaware Court in any action by you
or Cigna seeking emergency, temporary or permanent injunctive relief.

 

13.          Arbitration

 

You agree and understand that:

 

(a)                                 Except as provided in paragraph 12, any
dispute over any of the terms and conditions that apply to this Restricted Stock
grant will be resolved exclusively under the Cigna Employment Dispute
Arbitration Policy and its Rules and Procedures as may be in effect when the
dispute arises;

 

(b)                                 You are waiving your right to have those
disputes decided by a judge or jury in a court of law, and instead you are
agreeing to submit those disputes exclusively to mandatory and binding final
arbitration; and

 

(c)                                  While you or Cigna may seek emergency,
temporary or permanent injunctive relief from a court in accordance with
applicable law, after the court has issued a decision about that relief, you and
Cigna will submit the dispute to final and binding arbitration under the Cigna
Employment Dispute Arbitration Policy pursuant to this paragraph 13.

 

14.          Miscellaneous

 

(a)                                 If a court of competent jurisdiction
determines that any provision of these Terms and Conditions is unenforceable as
written, that provision will be enforceable to the maximum extent permitted by
law and will be reformed by the court to make the provision enforceable in
accordance with Cigna’s intent and applicable law.

 

(b)                                 Cigna’s failure to enforce any provision of
this Restricted Stock grant will not be interpreted as a waiver of its right to
enforce that provision in the future.

 

15.                               Acceptance

 

If you disagree with any of these Terms and Conditions, including those in
paragraphs 7, 8, 9 and 10 YOU MUST NOT ACCEPT THE RESTRICTED STOCK GRANT.  If
you sign the Restricted Stock grant, or acknowledge your acceptance
electronically or otherwise, you will be:

 

(a)                                 Agreeing to all the terms and conditions of
the Restricted Stock grant including the Inventions provision in paragraph
7(b) and the Promises in paragraph 7(c);

 

(b)                                 Warranting and representing to Cigna that
you are, and will remain, in full compliance with those terms and conditions;

 

(c)                                  Authorizing Cigna to recover the Payment
described in paragraph 8 and seek an injunction described in paragraph 9, if you
engage in a Violation; and

 

(d)                                 Appointing Cigna as your agent and
attorney-in-fact to secure rights with respect to Inventions if unable to obtain
your signature as described in paragraph 10.

 

[Year] US RSG Grant Agreement ([    ]) including Terms and Conditions

 

13

--------------------------------------------------------------------------------